Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment filed 11/16/2021, the following has occurred: claims 1, 7, and 23 have been amended. 
Claims 24 – 48 have been previously canceled.
Claims 1-23 are pending.

It should be noted that this is the Examiner’s first review of the instant application. The previous examiner is performing the duties of a Supervisory Patent Examiner (SPE).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites 
presenting a plurality of controllable variables for selection, wherein the controllable variables for selection include at least one nutritional variable or a lifestyle variable, and wherein a selected controllable variable is scheduled to be modified for the patient over a testing period;
receive compliance information and confirm that the selected controllable variable is modified over the testing period as scheduled based on the compliance information;
determine whether the selected controllable variable is to be included in an overall kidney maintenance plan, the evaluation including
receiving first evaluation data as a baseline, the first evaluation data related to a chronic kidney disease test of the patient performed during a first time of the testing period,
receiving second evaluation data that is related to the chronic kidney disease test of the patient performed during a subsequent, second time of the testing period,
adding the selected controllable variable to the overall kidney maintenance plan as an approved controllable variable if (i) a worsening is not determined between the first evaluation data and the second evaluation data, and (ii) the compliance information provides a confirmation that the selected controllable variable was modified over the testing period, and 

wherein the overall kidney maintenance plan may thereafter be implemented by the patient, the overall kidney maintenance plan including at least one approved controllable variable. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations which constitutes Certain Methods of Organizing Human activity but for the recitation of generic computer components.  But for the recitation of a “patient data input and output device,” “server operating over a network,” “healthcare provider (“HCP”) data input and output device in communication with the server via the network,” “software stored on the patient data input and output device, the server, or the HCP data input and output device,” each of the above identified steps could be accomplished by human, manually carrying out the operations.  For example, presenting controllable variables for selection to be scheduled for modification during a testing period could be accomplished by a doctor manually selecting and scheduling a variable.  Receiving compliance information and confirming the variable is modified over the test period could be accomplished by the doctor asking a patient if the variable has been modified during the period.  Finally, determining and implementing the variable in an overall kidney maintenance plan could be accomplished by the doctor viewing initial and subsequent chronic kidney disease test data, determining if the test data has worsened, and instructing the patient to implement or refrain from implementing the variable going forward based on whether it has worsened.  These functions are examples of managing interactions between people and users following rules or instructions which are examples of Certain Methods of Organizing Human Activity.
Claims 2-22 incorporate the abstract idea analysis set forth above based on their dependencies on claim 1 while simply further expanding on aspects of the abstract idea identified above.  For example, claims 2-9 further define patient parameters for evaluating the control variables as well as further defining the control variables themselves.  Claims 10-19 further define co-morbidity factors along with further defining the control variables themselves.  Claims 20-21 further recite a threshold for performing the evaluation and analyzing the kidney maintenance plan which could be manually accomplished by the doctor for similar reasons as set forth above.  Claim 22 further expands on the overall kidney maintenance plan implementation.  Finally, claim 23 recites similar limitations to claim 1 and is also directed to an abstract idea for similar reasons as given above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite a “patient data input and output device,” “server operating over a network,” “healthcare provider (“HCP”) data input and output device in communication with the server via the network,” “software stored on the patient data input and output device, the server, or the HCP data input and output device,” to carry out the above identified functions.  The written description discloses that the recited computer components encompass generic components including a “smartphone or computer that runs a program or application” and a “server computer, e.g., cloud server computer, which is in constant or periodic communication with the smartphone or computer.” (see paragraphs 0015-0016).   As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. 
 Additionally, claims 1, 8-9, 16-19, and 23 recite “sensors.” However, these sensors, are recited at a high degree of generality and are merely utilized for insignificant, extra-solution data gathering functionality.  For example, the “sensor,” recited in claims 1 and 23 is merely implemented as a tool to gather the compliance data that is then evaluated in the abstract idea.  Therefore, these elements also do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "”the medicinal variable" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-12, 14, 16, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096.
As per claim 1,
Mayer teaches a personalized renal failure chronic care system for a patient (see paragraph 0631; one of the categories of patient that the system can be used for is one with renal failure including chronic kidney disease) comprising: 
a patient data input and output device (see Figure 4; 430 and/or 440); 
a sensor communicatively coupled to the patient data input and output device and configured to record (figure 4, the sensor is in #401 coupled to the patient through #430 and described in paragraphs 52 and 54, The Examiner notes that “communicatively coupled” does not require that the sensor be part of the patient.), 
as compliance information (The “compliance information” here represents the intended result of the sensor information.), 
at least one of blood pressure data, glucose data, bioimpedance data, heart rate data, movement data, or nutritional data from the patient (paragraphs 61 and 63, movement data – removed from the housing);
a server operating over a network (see Figure 4; 410),
the server communicatively coupled to the sensor via a connection to the patient data input and output device over the network (figure 4, paragraph 53 internet, PSTN, LAN);
a health care provider ("HCP") data input and output device in communication with the server via the network (see paragraph 0067; patient physician can electronically provide patient data);
software stored on the server or the HCP data input and output device (see paragraph 0050),
the software presenting a plurality of controllable variables for selection, wherein a selected controllable variable is scheduled to be modified for the patient over a testing period (see paragraph 0012; selected control variable is a medication regimen that is tested for a period of time – It should be noted that “nutritional variable” is described in paragraph 36 and then described as a dietary restriction in paragraph 136.  Further, lifestyle variable is described in paragraph 35 but as a lifestyle adjustment in paragraph 136. Additionally, although paragraph 136 is very descriptive as to what the variables include, the instant limitation is much broader.);
a compliance entry feature configured to receive the compliance information from the sensor and confirm that the selected controllable variable is modified over the testing period as scheduled based on the compliance information (see 0012; patient compliance with treatment regimen is evaluated; patient compliance can be determined from patient sensor information – paragraph 0056 describing test data from biomarker device used to evaluate compliance; test data from biomarker device can include data from blood pressure monitor – paragraph 0054); and
an evaluation performed by the software to determine whether the selected controllable variable is to be included in an overall kidney maintenance plan (see paragraph 0012; based on evaluation, treatment regimen can be changed or maintained),
the evaluation including
receiving first evaluation data as a baseline, the first evaluation data related to a chronic kidney disease test of the patient performed during a first time of the testing period (paragraph 70, biomarker information from patient history data including weight, BMI, gender, etc. – The data must be “related to” but does not have to be from. Regardless, the step is the receipt of data and the remainder is the non-functional description of that data.),
receiving second evaluation data that is related to the chronic kidney disease test of the patient performed during a subsequent, second time of the testing period (paragraphs 55 and 56, implantable medical device),
adding the selected controllable variable to the overall kidney maintenance plan as an approved controllable variable if
(i) 	a worsening is not determined between the first evaluation data and the second evaluation data (paragraph 338), and
(ii) 	the compliance information provides a confirmation that the selected controllable variable was modified over the testing period (paragraph 0056; diagnostic test data can be used to understand the effects of the patient’s medication and to establish or adjust the patient’s treatment regimen  and paragraph 72, database expands to include…), and
determining not to add the selected controllable variable to the overall kidney maintenance plan if a worsening is determined between the first evaluation data and the second evaluation data (paragraph 74 – 78 where the algorithm is modified based upon results. The Examiner notes that “determining not” describes something that never occurs and therefore it has little patentable weight. Claims are defined by excluding others from making and using positive actions),
wherein the overall kidney maintenance plan may thereafter be implemented by the patient (paragraph 80 reducing failures),
the overall kidney maintenance plan including at least one approved controllable variable (paragraph 79 treatment plan – who approves or how something is approved is not claimed also paragraph 0012 and 0631).
Mayer does not explicitly teach the system comprising:
software stored on the server or the HCP data input and output device,
the software presenting a plurality of controllable variables for selection, wherein the controllable variables for selection include at least one nutritional variable or a lifestyle variable, and wherein a selected controllable variable is scheduled to be modified for the patient over a testing period
an evaluation performed by the software to determine whether the selected controllable variable is to be included in an overall kidney maintenance plan, the evaluation including
receiving first evaluation data as a baseline, the first evaluation data related to a chronic kidney disease test of the patient performed during a first time of the testing period,
receiving second evaluation data that is related to the chronic kidney disease test of the patient performed during a subsequent, second time of the testing period,
adding the selected controllable variable to the overall kidney maintenance plan as an approved controllable variable if
(i) 	a worsening is not determined between the first evaluation data and the second evaluation data (see paragraphs 0339-0340; a plurality of test data is monitored during a first time and compared to subsequent times to detect whether there is worsening such as patient fluid level and cardiac functioning and controllable variables such as rate of fluid removal are either maintained or changed based on the comparison; since the monitored patient has chronic kidney disease, the evaluation of related patient parameters is encompassed by evaluation data related to a chronic kidney disease test), and
However, further teaches the system comprising:
software stored on the server or the HCP data input and output device (paragraph 184),
the software presenting a plurality of controllable variables for selection, 
wherein the controllable variables for selection include at least one nutritional variable or a lifestyle variable (paragraph 180 physiological parameters including diet, smoking)
an evaluation performed by the software to determine whether the selected controllable variable is to be included in an overall kidney maintenance plan, the evaluation including
receiving first evaluation data as a baseline, the first evaluation data related to a chronic kidney disease test of the patient performed during a first time of the testing period (paragraph 339, pre-dialysis. It should be noted that he “testing period” concept is very broad. On a longitudinal study, the testing period lasts years. However, for a clinical visit, the testing period may be for hours.),
receiving second evaluation data that is related to the chronic kidney disease test of the patient performed during a subsequent, second time of the testing period,
adding the selected controllable variable to the overall kidney maintenance plan as an approved controllable variable if
(i) 	a worsening is not determined between the first evaluation data and the second evaluation data (see paragraphs 0339-0340; a plurality of test data is monitored during a first time and compared to subsequent times to detect whether there is worsening such as patient fluid level and cardiac functioning and controllable variables such as rate of fluid removal are either maintained or changed based on the comparison; since the monitored patient has chronic kidney disease, the evaluation of related patient parameters is encompassed by evaluation data related to a chronic kidney disease test), and
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis to the system of Mayer with the motivation of improving patient care by monitoring related patient parameters that could lead to improved therapy decisions in renal care (see paragraph 0007 of Soykan).
As per claim 4, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the nutritional variable is related to a dietary restriction, the lifestyle variable is related to a lifestyle adjustment, and the medicinal variable is related to a medicinal adjustment (see paragraph 0012 – It should be noted that the limitation states “is related to” but never defines the relationship.  Further, the instant claim is descriptive and not functional. There is nothing within the claim 4 or claim 1 that changes based upon the description.).
As per claim 5, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the nutritional variable includes at least one of (i) phosphorous to be reduced in the patient's diet, (ii) calcium to be reduced in the patient's diet, (iii) sodium to be reduced in the patient's diet, (iv) alcohol consumption to be reduced, (v) water to be consumed in a prescribed amount, (vi) an antioxidant to be consumed in a prescribed amount, (vii) sugar consumption to be reduced, or (viii) a vitamin consumed in a prescribed amount (see paragraph 0047 – As with claim 4, these values are all descriptive for the same reasons).
As per claim 6, Mayer teaches the system of claim 1 as described above.  While Mayer does not explicitly describe the recited lifestyle variables, this variable is recited in the alternative with nutritional variable or medicinal variable in claim 4.  Therefore, the prior art need only disclose at least one of the recited variables to be encompassed by the claim limitations.  It is also emphasized that regardless, these variables are not required by the claim even if this option were selected. Claim  does not state which variables are used and in what way.  Other variables, not disclosed or claimed could be part of the instant invention.
As per claim 7, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the medicinal variable comprising at least one of a blood pressure reducing drug or an appetite suppressing drug (see paragraph 0216).
As per claim 8, Mayer teaches the system of claim 1 as described above.  Mayer further teaches at least one sensor having an output used for or in combination with the compliance information that the controllable variable is modified over the testing period as scheduled (see paragraph 0011).
As per claim 9, Mayer teaches the system of claim 8 as described above.  Mayer further teaches the at least one sensor includes (i) a heart rate monitor, (ii) a camera producing a timestamped photograph of the patient's food, or (iii) a blood pressure monitor (see paragraph 0054).
As per claim 10, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the inclusion of the approved controllable variable in the overall kidney maintenance plan is performed to slow or stop a co-morbidity factor affected by the controllable variable, and wherein the evaluation includes determining an effect of the controllable variable on the co-morbidity factor relative to a desired value for the co-morbidity factor (see paragraphs 0043 and 0047; effects of medication compliance are determined for a variety of related conditions).
As per claim 11, Mayer teaches the system of claim 10 as described above.  Mayer further teaches co-morbidity factors include: heart failure, patient blood pressure, heart failure, stroke, patient blood sugar, diabetes (see paragraph 0047).  Furthermore, although Mayer may not explicitly utilize the same language for the recited co-morbidity factors, the claim simply lists a series of factors without further limiting any of the elements or functions of the system.  Therefore, these co-morbidity factors amount to no more than non-functional descriptive material that do not further differentiate the claim from the prior art.
As per claim 12, Mayer teaches the system of claim 10 as described above.  Mayer further teaches the plurality of controllable variables for selection are associated with a co-morbidity factor selected from a plurality of co-morbidity factors (see paragraphs 0043 and 0047).
As per claim 14, Mayer teaches the system of claim 12 as described above.  Mayer further teaches the selected co-morbidity factor is patient blood pressure and the associated controllable variables include at least one of (i) sodium intake being limited, (ii) sodium level of dialysis fluid used during treatment being limited, (iii) fatty foods being limited, or (iv) alcohol consumed being limited (see paragraph 0047).
As per claim 16, Mayer teaches the system of claim 10 as described above.  Mayer further teaches a first sensor is used with the compliance entry feature to confirm that the controllable variable is modified over the testing period as scheduled (see paragraph 0011; medication compliance monitor) and a second sensor is used for the evaluation to determine the effect of the controllable variable on the co-morbidity factor relative to the desired value for the co-morbidity factor (see paragraph 0054).
As per claim 20, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the software is configured to perform the evaluation only if a level of compliance from the compliance entry feature meets a threshold level (see paragraph 0077; in an embodiment, acute rejection could be the threshold that triggers evaluation of intervention).
As per claim 21, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the overall kidney maintenance plan is analyzed at the server or the HCP data input and output device with at least one other overall kidney maintenance plan to establish at least one preferred controllable variable (see paragraph 0036) that consistently shows an ability to maintain or improve kidney disease or kidney functioning levels for a plurality of patients (see paragraphs 0029 and 0047).
As per claim 22, Mayer teaches the system of claim 1 as described above.  Mayer further teaches at least one of (i) the patient data input and output device includes a smartphone or a personal computer, (ii) the HCP data input and output device includes a smartphone or a personal computer, or (iii) the compliance entry feature includes a compliance entry screen displayed by (a) the patient data 47 P6921US00 BX2017T01817, 3712044-04676 input and output device, (b) the HCP data input and output device, or (c) a website provided via the network, (iv) the overall kidney maintenance plan is implemented by the patient using the patient data input and output device, or (v) the overall kidney maintenance plan is determined at the patient input and output device and delivered to the server or the HCP data input and output device (see paragraphs 0022 and 0024).
Claim 23 recites substantially similar limitations to those addressed in claim 1 and, as such, is rejected for similar reasons as given above.
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096 and further in view of Awadalla, US Patent Application Publication No. 2016/0001000.
As per claim 2, Mayer teaches the system of claim 1 as described above.  Mayer further teaches inclusion of the approved controllable variable in the overall kidney maintenance plan is performed to slow or stop the spread of kidney disease or loss of kidney function (see paragraph 0631-0634).  Mayer does not explicitly teach the chronic kidney disease test includes at least one of an albumin-to-creatinine ratio ("ACR") test or a glomerular filtration rate ("GFR") test performed on the patient.  Awadall teaches a chronic kidney disease test includes at least one of an albumin-to-creatinine ratio ("ACR") test or a glomerular filtration rate ("GFR") test performed on a patient (see paragraph 0003; determines effect of treatment on GFR).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer with the motivation of assessing a patient’s kidney functions with greater accuracy (see paragraph 0033 of Awadalla).
As per claim 3, Mayer and Awadalla teaches the system of claim 2 as described above.  Mayer further teaches the evaluation results in the selected controllable variable being included in the overall kidney maintenance plan if the at least one biomarker does not show worsening of kidney disease or loss of kidney function (see paragraph 0012).  As noted above, Mayer does not explicitly teach ACR or GFR test being used as a biomarker.  However, this feature is taught by Awadalla (see paragraph 0003).   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer for the reasons given above with respect to claim 2.
Claim 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096 and further in view of Shalon, US Patent Application Publication No. 2006/0064037.
As per claim 13, Mayer teaches the system of claim 12 as described above.  Mayer does not explicitly teach the selected co-morbidity factor is patient volume and the associated controllable variables include at least one of (i) weight of food consumed being limited, (ii) weight of liquid consumed being limited, (iii) weight of food and liquid consumed being limited, or (iv) amount of food and/or liquid consumed after treatment regulated so that a greater percentage of food and/or liquid is consumed closer to or farther from a next dialysis treatment.  Shalon teaches a selected co-morbidity factor is patient volume and associated controllable variables include at least one of (i) weight of food consumed being limited, (ii) weight of liquid consumed being limited, (iii) weight of food and liquid consumed being limited, or (iv) amount of food and/or liquid consumed after treatment regulated so that a greater percentage of food and/or liquid is consumed closer to or farther from a next dialysis treatment (see paragraph 0102 and 0212).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer with the motivation of improving the user compliance features of Mayer (see paragraph 0159 and 0161 of Shalon).
As per claim 15, Mayer teaches the system of claim 12 as described above.  Mayer further teaches the selected co-morbidity factor is patient blood sugar (see paragraph 0055).  Mayer does not explicitly teach the associated controllable variables include at least one of (i) sugar intake being limited or (ii) dextrose or glucose levels in peritoneal dialysis fluid being limited.  Shalon further teaches the associated controllable variables include at least one of (i) sugar intake being limited or (ii) dextrose or glucose levels in peritoneal dialysis fluid being limited (see paragraph 0198). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer for the reasons given above with respect to claim 13.
As per claim 17, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the second sensor includes a weigh scale for weighing the patient (see paragraph 0054).  Mayer does not explicitly teach the co-morbidity factor is patient volume, the first sensor includes a weigh scale for food and/or water consumed.  Shalon further teaches the co-morbidity factor is patient volume, the first sensor includes a weigh scale for food and/or water consumed (see paragraph 0414).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer for the reasons given above with respect to claim 13.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096 and further in view of Kamen, US Patent Application Publication No. 2014/0288493.
As per claim 18, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the co-morbidity factor is patient blood pressure and the second sensor includes a blood pressure monitor (see paragraph 0054).  Mayer does not explicitly teach the first sensor includes a camera for reading sodium levels.  Kamen teaches a sensor includes a camera for reading sodium levels (see paragraph 0139-0141).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer with the motivation of assisting users in complying with a food regimen (see paragraph 0084 of Kamen).
As per claim 19, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the co-morbidity factor is patient blood sugar and the second sensor includes a glucose meter (see paragraph 0055).  Mayer does not explicitly teach the first sensor includes a camera for reading dextrose or glucose levels.  Kamen further teaches the first sensor includes a camera for reading dextrose or glucose levels (see paragraph 0139-0141).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer with the motivation of assisting users in complying with a food regimen (see paragraph 0084 of Kamen).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
35 U.S. C § 101 Rejection
The Applicant states, “Further, the recitation of the sensor constitutes nothing more than an extra-solution data gathering activity.” Yet, in the instant amendment, the sensor performs the functions of a sensor and gathers data as input. This is easily seen by replacing “sensor” with “database” and noting that the inventive results do not change.
The Applicant states, “The claimed system accordingly enables patient compliance information to reflect the patient's overall lifestyle, and is generally error free since the compliance information is collected automatically by the sensor and transmitted to the server to update the overall kidney maintenance plan.” Enabling a person do perform a step does not mean that the step occurs. For example, unlocking a door enables the door to be opened however, that does not mean that the door is opened.  In this way, the invention is designed to provide data with a potential usage.  
The “kidney maintenance plan” is a list of instructions that describe potential acts. These acts are in the same way as a contract which never occurs. This is not a dosing which changes a human physiology.  This “kidney maintenance plan” is a statement of intent.
The Applicant states, “The compliance information is used as a confirmation as to whether a selected controllable variable was modified over a testing period.” Maybe. The compliance information provides information related to a function or a step.  If heart-rate increases does that occur because of a scary movie or because of exercise.  If weight increases does that occur because of cold weather clothing or because the body added more weight.  The system measure data and then assumes a correlation.
The Applicant further states, “If  a  worsening  of  a  patient  condition  is  not  determined  between  first evaluation   data   and   second   evaluation   data,   and   the   compliance information provides a confirmation  that the selected  controllable  variable was modified  over the testing period.” The Specification describes whether two events correlate or not. However, correlation does not mean causation.  The Applicant is free to assume a result of two variables but this is not limiting.
The Applicant further states, “Based on this confirmation, the selected controllable variable is added to an overall kidney maintenance plan as an approved controllable variable.” Yet, the standard for success or the standard for “worsening” is not disclosed.  What actually makes a variable included is only disclosed in vaguely functional terms.
The Applicant states, “Applicants respectfully submit that present Claims 1 and 23, in their broadest interpretation, do not recite abstract operations. In particular, Claims 1 and 23 recite that the sensor is provided with a patient and automatically records compliance information without patient or clinician intervention.” The second sentence can be true, that the instant invention uses a sensor to record compliance information. However, that does not mean the first sentence is true, “do not recite abstract operations.” The Applicant has successfully claimed the application of technology to an abstract idea with all the improvements of that application.
The Applicant further states, “This automatic confirmation cannot be manipulated by a patient (or clinician) and is based on data collected during a patient's daily activity.” The Applicant asserts that something must be true, “cannot be manipulated” without the disclosure and without the claims supporting the assertion.  The Applicant is probably aware of previously ‘secure’ connections being hacked.
The Applicant further states, “Claims 1 to 23 recite operations that cannot be performed in the abstract by a clinician or patient, and are accordingly directed to statutory subject matter.” The Applicant is confusing an abstract idea with abstract steps.  Regardless, both apply in the instant claims.  The instant claims represent the abstract idea of organizing human activity. The resultant maintenance plan is a series of abstract steps performed by a potential user. 
35 U.S.C § 103 Rejection
The Applicant states, “Dependent Claims 4 to 6 provide context as to what is meant by nutritional variables and lifestyle variables. For instance, Claim 4 recites …” The Applicant’s arguments are noted as to requiring particular information. The Examiner then looks at claim 1 and sees that this particular information is not claimed. Rather, other information could be present and used vs the variables from the dependent claims. For example claim 5 lists a series of potential “nutritional variables.” These 7 nutritional variables could all be present and the system could use an 8th value for carbohydrates.  The result is that these 7 become nonfunctional information and the values do not affect the claim outcome. Other examples exist. 
The Applicant states, “Mayer fails to disclose an evaluation performed by software to determine whether a selected controllable variable…” The Examiner has updated his rejection per amendment.
The Applicant states, “Soykan fails to cure the deficiencies of Mayer.” The Applicant’s opinion is noted. The breadth of the instant invention and the lack of specificity in the disclosure allows the Examiner to have different interpretations than the Applicant.  The rejection should be look at as a combination of prior art items and not, as the Applicant has done, individually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Connor, U.S. Pre-Grant Publication 2015/0034764 teaches a wearable device or system for identification and quantification of food comprising an imaging member (such as a camera) that takes pictures of nearby food, an optical sensor (such as a spectroscopic optical sensor) which collects data concerning light that is reflected from this food, an attachment mechanism (such as a wrist band), and an image-analyzing member (such as a data control unit).
Brust et al., U.S. Pre-Grant Publication 2017/0329933 teaches therapy-based workflows to assist a human user with performing health therapy activities are described
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626